Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
This action is in response to applicant’s original submission made on 11/12/2020. Claims 1-20 are pending.
Specification (Title)
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatasamy et al. (US Patent No. 10,157,275 and Venkatasamy hereinafter) in view of Dotan et al. (US Patent No. 8,850,537 and Dotan hereinafter).

As to claims 1 and 12, Venkatasamy teaches a method comprising: 
providing, by the processor, a media content to the client device (i.e., …teaches in col. 17 lines 30-40 the following: “One or more media content provided by a user of the client at registration may be retrieved to be provided to the second client. At step 218 (Stage 5), access management system 140 may communicate the media content to the second client using the complimentary security process used for communication with the client. One or more questions may be provided with the media content for KBA. The question(s) may be those which were provided by an authorized user who registered the media content for KBA of the user.”.); 
generating, by the processor, an expected answer to a challenge query pertaining to the media content via the response generation module in accordance with the media content and the challenge query as inputs (i.e., …teaches in col. 19 lines 15-25 the following: “To register for KBA, client device 302 may present a user with a graphical interface to provide media content for KBA including one or more questions or information related to each unique media content. The graphical interface may be provided by access manage…”); 
providing, by the processor, the challenge query pertaining to the media content to the client device (i.e., …teaches in col. 19 lines 20-35 the following: “The graphical interface may enable a user to provide distinct media content and information identifying the media content such as questions and answers. By providing information identifying the media content, such as questions about the media content, security may be improved as it may be difficult for unauthorized users to learn of the answers to questions.”); 
obtaining, by the processor, an answer to the challenge query from the client device (i.e., …teaches in col. 17 lines 60-65 the following: “The input may correspond to answer(s) for the question(s) provided at Stage 5…”); 
and when the answer matches the expected answer, authorizing, by the processor, a continuance of the communication session (i.e., …teaches in col. 17 lines 63-67 & col. 18 lines 1-4 the following: “At step 220, access management system 140 may verify whether the answers to the questions match what was previously provided by the user being authenticated. Based on determining that the answers match, access management system 140 may send data to the first client indicating a result of the authentication. Access management system 140 may send or cause a graphical interface to be presented to provide access to the requested resource.”).

Venkatasamy does not expressly teach: 
providing, by a processor, a response generation module to a client device for a communication session between the client device and a server.
In this instance the examiner notes the teachings of prior art reference Dotan. 
Dotan teaches in col. 7, lines 25-40 the following: “(44) Enterprise app server 96 provides an application programming interface (API) for providing questions to person 100. (45) Service rep terminal 98 receives questions from enterprise app server 96 and presents them to person 100, through a service representative. During operation, person 100, during an authentication session, submits answers 104 to KBA questions asked via enterprise app server 96 or by a service representative at server representative terminal 98...”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Venkatasamy with the teachings of Dotan by having Venkatasamy’s KBA generation capability comprise a more comprehension automated KBA generation process utilizing a servicing module. One would have been motivated to do so to provide a simple and effective means to perform authentication, wherein the service module helps to ensure secure authentication challenges and makes it easier to ensure that answers to KBA challenges are kept secure.

As to claim 10, the system of Venkatasamy and Dotan as applied to claim 1 above teaches authentication, specifically Venkatasamy expressly teaches generating KBA based on media content (see col. 21 lines 50-60 “For example, the input may be compared to the answer(s) stored in association with the media content registered by the user for KBA.” ), Venkatasamy does not expressly teach a method of claim 1, further comprising: generating an additional challenge query; 
generating an additional expected answer to the additional challenge query via the response generation module in accordance with the media content and the additional challenge query as additional inputs; 
and transmitting the additional challenge query to the client device.
In this instance the examiner notes the teachings of prior art reference Dotan. 
With regards to applicant’s claim limitation element of, “generating an additional challenge query”, Dotan teaches in col. 7 lines 30-45 the following: “. At least one of the KBA questions is a pilot question who corresponding answer 104 is configured to be analyzed by question server 18. Based on answer 104, question server 18 derives new KBA questions 102 according to a procedure described above. Sometime later, when person 100 requests authentication again, KBA system 92 sends person 100 KBA questions 102 which need to be answered correctly for a successful authentication.”.
With regards to applicant’s claim limitation element of, “an generating an additional expected answer to the additional challenge query via the response generation module in accordance with the media content and the additional challenge query as additional inputs”, Dotan teaches in col. 7 lines 30-45 the following: “. At least one of the KBA questions is a pilot question who corresponding answer 104 is configured to be analyzed by question server 18. Based on answer 104, question server 18 derives new KBA questions 102 according to a procedure described above. Sometime later, when person 100 requests authentication again, KBA system 92 sends person 100 KBA questions 102 which need to be answered correctly for a successful authentication.”.
With regards to applicant’s claim limitation element of, “and transmitting the additional challenge query to the client device”, Dotan teaches in col. 7 lines 30-45 the following: “. At least one of the KBA questions is a pilot question who corresponding answer 104 is configured to be analyzed by question server 18. Based on answer 104, question server 18 derives new KBA questions 102 according to a procedure described above. Sometime later, when person 100 requests authentication again, KBA system 92 sends person 100 KBA questions 102 which need to be answered correctly for a successful authentication.”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Venkatasamy with the teachings of Dotan by having Venkatasamy’s KBA generation capability comprise a more comprehension automated KBA derivation process. One would have been motivated to do so to provide a simple and effective means to strengthen user authentication, wherein the automated KBA derivation process helps to ensure secure challenges are specific and makes it easier to ensure that the KBA challenges are secure from attacks.

As to claim 11, the system of Venkatasamy and Dotan as applied to claim 10 above teaches authentication, specifically Venkatasamy expressly teaches generating KBA based on media content (see col. 21 lines 50-60 “For example, the input may be compared to the answer(s) stored in association with the media content registered by the user for KBA.” ), Venkatasamy does not expressly teach a method of claim 10, further comprising: obtaining an additional answer to the additional challenge query from the client device; and when the additional answer matches the additional expected answer, re- authorizing the continuance of the communication session.
In this instance the examiner notes the teachings of prior art reference Dotan. 
With regards to applicant’s claim limitation element of, “obtaining an additional answer to the additional challenge query from the client device”, Dotan teaches in col. 7 lines 30-45 the following: “. At least one of the KBA questions is a pilot question who corresponding answer 104 is configured to be analyzed by question server 18. Based on answer 104, question server 18 derives new KBA questions 102 according to a procedure described above. Sometime later, when person 100 requests authentication again, KBA system 92 sends person 100 KBA questions 102 which need to be answered correctly for a successful authentication.”.
With regards to applicant’s claim limitation element of, “and when the additional answer matches the additional expected answer, re- authorizing the continuance of the communication session”, Dotan teaches in col. 7 lines 30-45 the following: “. At least one of the KBA questions is a pilot question who corresponding answer 104 is configured to be analyzed by question server 18. Based on answer 104, question server 18 derives new KBA questions 102 according to a procedure described above. Sometime later, when person 100 requests authentication again, KBA system 92 sends person 100 KBA questions 102 which need to be answered correctly for a successful authentication.”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Venkatasamy with the teachings of Dotan by having Venkatasamy’s KBA generation capability comprise a more comprehension automated KBA derivation process. One would have been motivated to do so to provide a simple and effective means to strengthen user authentication, wherein the automated KBA derivation process helps to ensure secure challenges are specific and makes it easier to ensure that the KBA challenges are secure from attacks.

As to claim 13, Venkatasamy teaches a method comprising: 
commencing, by a processing system of a client device, a communication session between the client device and a server (see figure 4); 
obtaining, by the processing system, a media content from the at least one network-based component (See figure 3, figure element 350); 
obtaining, by the processing system, a challenge query pertaining to the media content from the at least one network-based component (i.e., …teaches in col. 19 lines 15-25 the following: “To register for KBA, client device 302 may present a user with a graphical interface to provide media content for KBA including one or more questions or information related to each unique media content. The graphical interface may be provided by access manage”); 
transmitting, by the processing system, the answer to the at least one network-based component (i.e. ,….illustrates in figure 4, figure element 454 transmitting answer to determine access); 
and obtaining, by the processing system, an authorization to continue the communication session, in response to the transmitting the answer (i.e. ,…teaches in figure 14, figure element 1420 … determine access based on the authentication process (i.e., correct answers for the KBA)).

Venkatasamy does not expressly teach:
obtaining, by the processing system, a response generation module from at least one network-based component in connection with the commencing of the communication session; 
generating, by the processing system, an answer to the challenge query via the response generation module in accordance with the media content and the challenge query as inputs to the response generation module. 
In this instance the examiner notes the teachings of prior art reference Dotan. 
With regards to applicant’s claim limitation element of, “obtaining, by the processing system, a response generation module from at least one network-based component in connection with the commencing of the communication session”, Dotan teaches in col. 7, lines 25-40 the following: “(44) Enterprise app server 96 provides an application programming interface (API) for providing questions to person 100. (45) Service rep terminal 98 receives questions from enterprise app server 96 and presents them to person 100, through a service representative. During operation, person 100, during an authentication session, submits answers 104 to KBA questions asked via enterprise app server 96 or by a service representative at server representative terminal 98...”.
With regards to applicant’s claim limitation element of, “generating, by the processing system, an answer to the challenge query via the response generation module in accordance with the media content and the challenge query as inputs to the response generation module”, Dotan teaches in col. 8, lines 10-20 the following: “generate KBA questions from a set of facts. Some embodiments are directed to a process of generating KBA questions from a set of facts.”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Venkatasamy with the teachings of Dotan by having Venkatasamy’s KBA generation capability comprise a more comprehension automated KBA generation process utilizing a servicing module. One would have been motivated to do so to provide a simple and effective means to perform authentication, wherein the service module helps to ensure secure authentication challenges and makes it easier to ensure that answers to KBA challenges are kept secure.

As to claim 14, the system of Venkatasamy and Dotan as applied to claim 13 above teaches authentication, specifically Venkatasamy expressly teach a method of claim 13, wherein the answer is an expected answer that is expected by the at least one network-based component (i.e., …teaches in col. 20 lines 60-67 the following: “The prompt may ask the user for answers to each of the questions. The graphical interface may permit input of a response to the prompt.”).

As to claim 15, the system of Venkatasamy and Dotan as applied to claim 13 above teaches authentication, specifically Venkatasamy expressly teach a method of claim 13, wherein the media content comprises an electronic file comprising one of: an image; a video; a document; a book; an article; a webpage; or an audio clip (i.e. …illustrates in figure 12 images).

As to claim 16, the system of Venkatasamy and Dotan as applied to claim 13 above teaches authentication, specifically Venkatasamy does not expressly teach a method of claim 13, wherein the challenge query is in a natural language format.
Venkatasamy does not expressly teach: response generation module.
In this instance the examiner notes the teachings of prior art reference Dotan. 
Dotan illustrates in figure 3 natural language format.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Venkatasamy with the teachings of Dotan by having Venkatasamy’s KBA generation capability comprise natural language format. One would have been motivated to do so to provide a simple and effective means to provide a KBA interface for user authentication, wherein the natural language format helps to ensure understanding of challenge questions and makes it easier to respond o KBA challenges.

As to claim 17, the system of Venkatasamy and Dotan as applied to claim 13 above teaches authentication, specifically Venkatasamy expressly teaches generating KBA based on media content (see col. 21 lines 50-60 “For example, the input may be compared to the answer(s) stored in association with the media content registered by the user for KBA.” ), however Venkatasamy does not teach a method of claim 13, wherein the response generation module comprises a rule-set to generate the answer in response to inputs comprising the challenge query and the media content.
In this instance the examiner notes the teachings of prior art reference Dotan. 
Dotan teaches in his Abstract the following: “automatically producing a set of KBA questions using values of attributes associated with correctly answered questions. A KBA question server obtains such attribute values from a prior set of pilot questions taken from users who were successfully authenticated. Examples of attributes include a source of facts in a question, placement of facts in a question, and question structure. The KBA question server then generates optimal formatting rules based on the attribute values; such formatting rules define a relationship between facts used to derive KBA questions and the words used to express the KBA questions to users. The KBA question generator then produces KBA questions according to the formatting rules.”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Venkatasamy with the teachings of Dotan by having Venkatasamy’s KBA generation capability comprise a more comprehension automated KBA generation process utilizing a servicing module. One would have been motivated to do so to provide a simple and effective means to perform authentication, wherein the service module helps to ensure secure authentication challenges and makes it easier to ensure that answers to KBA challenges are kept secure.

As to claim 18, the system of Venkatasamy and Dotan as applied to claim 1 above teaches authentication, specifically Venkatasamy does not expressly teach a method of claim 13, wherein the response generation module comprises a machine learning model.
In this instance the examiner notes the teachings of prior art reference Dotan. 
Dotan illustrates in figure 3, figure element 70 machine learning engine.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Venkatasamy with the teachings of Dotan by having Venkatasamy’s KBA generation capability comprises a machine learning process. One would have been motivated to do so to provide a simple and effective means to perform comprehensive authentication, wherein the machine learning process helps to ensure comprehensive challenge questions and makes it easier to ensure that the KBA challenges are challenging.

As to claim 19, the system of Venkatasamy and Dotan as applied to claim 13 above teaches authentication, specifically Venkatasamy expressly teaches generating KBA based on media content (see col. 21 lines 50-60 “For example, the input may be compared to the answer(s) stored in association with the media content registered by the user for KBA.” ), however Venkatasamy does not teach a method of claim 18, wherein the machine learning model comprises a convolutional neural network to process the media content combined with a long short term memory to process an output of the convolutional neural network and the challenge query.
In this instance the examiner notes the teachings of prior art reference Dotan. 
Dotan illustrates in figure 3, figure element 70 machine learning engine.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Venkatasamy with the teachings of Dotan by having Venkatasamy’s KBA generation capability comprises a machine learning process. One would have been motivated to do so to provide a simple and effective means to perform comprehensive authentication, wherein the machine learning process helps to ensure comprehensive challenge questions and makes it easier to ensure that the KBA challenges are challenging.

As to claim 20, the system of Venkatasamy and Dotan as applied to claim 18 above teaches authentication, specifically Venkatasamy does not expressly teach a method of claim 18, wherein the response generation module is biased with a first perspective in accordance with a first set of training data.
In this instance the examiner notes the teachings of prior art reference Dotan. 
Dotan teaches in his Abstract the following: “automatically producing a set of KBA questions using values of attributes associated with correctly answered questions. A KBA question server obtains such attribute values from a prior set of pilot questions taken from users who were successfully authenticated. Examples of attributes include a source of facts in a question, placement of facts in a question, and question structure. The KBA question server then generates optimal formatting rules based on the attribute values …”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Venkatasamy with the teachings of Dotan by having Venkatasamy’s KBA generation capability comprise a more comprehension automated KBA generation process. One would have been motivated to do so to provide a simple and effective means to handle authentication, wherein the automated KBA generation process helps to ensure secure challenges and makes it easier to ensure that answers to KBA challenges are kept secure.

Claim(s) 2-9 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatasamy in view of Dotan as applied to claim 1 above and further in view of McCorkendale et al. (US Patent No. 9,888,377 and McCorkendale hereinafter).

As to claim 2, the system of Venkatasamy and Dotan as applied to claim 1 above teaches authentication, specifically neither reference expressly teaches a method of claim 1, further comprising: selecting the response generation module for the communication session between the client device and the server, from among a plurality of response generating modules.
In this instance the examiner notes the teachings of prior art reference McCorkendale. 
McCorkendale teaches col. 8, lines 55-65 selecting a KBA generation models based on dynamic monitored activity. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Venkatasamy and Dotan with the teachings of McCorkendale by having their KBA generation capability comprise multiple KBAs generation processes. One would have been motivated to do so to provide a simple and effective means to provide comprehension authentication, wherein the multiple KBA generation processes helps to ensure accurate challenges and makes it easier to ensure that the KBA challenges are comprehensive.

As to claim 3, the system of Venkatasamy and Dotan as applied to claim 2 above teaches authentication, specifically Venkatasamy teaches a method of claim 2, wherein the response generation module comprises a rule-set to generate the answer in response to inputs comprising the challenge query and the media content.
In this instance the examiner notes the teachings of prior art reference Dotan. 
Dotan teaches in his Abstract the following: “automatically producing a set of KBA questions using values of attributes associated with correctly answered questions. A KBA question server obtains such attribute values from a prior set of pilot questions taken from users who were successfully authenticated. Examples of attributes include a source of facts in a question, placement of facts in a question, and question structure. The KBA question server then generates optimal formatting rules based on the attribute values; such formatting rules define a relationship between facts used to derive KBA questions and the words used to express the KBA questions to users. The KBA question generator then produces KBA questions according to the formatting rules.”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Venkatasamy with the teachings of Dotan by having Venkatasamy’s KBA generation capability comprise a more comprehension automated KBA generation process. One would have been motivated to do so to provide a simple and effective means to handle authentication, wherein the automated KBA generation process helps to ensure secure challenges and makes it easier to ensure that answers to KBA challenges are kept secure.

As to claim 4, the system of Venkatasamy and Dotan as applied to claim 3 above teaches authentication, specifically Venkatasamy does not expressly teach a method of claim 3, wherein the response generation module comprises a machine learning model.
In this instance the examiner notes the teachings of prior art reference Dotan. 
Dotan illustrates in figure 3 machine learning model. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Venkatasamy with the teachings of Dotan by having Venkatasamy’s KBA generation capability comprises a machine learning process. One would have been motivated to do so to provide a simple and effective means to perform comprehensive authentication, wherein the machine learning process helps to ensure comprehensive challenge questions and makes it easier to ensure that the KBA challenges are challenging.

As to claim 5, the system of Venkatasamy and Dotan as applied to claim 4 above teaches authentication, specifically Venkatasamy expressly teaches generating KBA based on media content (see col. 21 lines 50-60 “For example, the input may be compared to the answer(s) stored in association with the media content registered by the user for KBA.” ), however Venkatasamy does not teach a method of claim 4, wherein the machine learning model comprises a convolutional neural network to process the media content combined with a long short term memory to process an output of the convolutional neural network and the challenge query.
In this instance the examiner notes the teachings of prior art reference Dotan. 
Dotan illustrates in figure 3, figure element 70 machine learning engine.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Venkatasamy with the teachings of Dotan by having Venkatasamy’s KBA generation capability comprises a machine learning process. One would have been motivated to do so to provide a simple and effective means to perform comprehensive authentication, wherein the machine learning process helps to ensure comprehensive challenge questions and makes it easier to ensure that the KBA challenges are challenging.

As to claim 6, the system of Venkatasamy and Dotan as applied to claim 4 above teaches authentication, specifically Venkatasamy does not expressly teach a method of claim 4, wherein the response generation module is biased with a first perspective in accordance with a first set of training data.
In this instance the examiner notes the teachings of prior art reference Dotan. 
Dotan teaches in his Abstract the following: “automatically producing a set of KBA questions using values of attributes associated with correctly answered questions. A KBA question server obtains such attribute values from a prior set of pilot questions taken from users who were successfully authenticated. Examples of attributes include a source of facts in a question, placement of facts in a question, and question structure. The KBA question server then generates optimal formatting rules based on the attribute values; such formatting rules define a relationship between facts used to derive KBA questions and the words used to express the KBA questions to users. The KBA question generator then produces KBA questions according to the formatting rules.”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Venkatasamy with the teachings of Dotan by having Venkatasamy’s KBA generation capability comprise a more comprehension automated KBA generation process. One would have been motivated to do so to provide a simple and effective means to handle authentication, wherein the automated KBA generation process helps to ensure secure challenges and makes it easier to ensure that answers to KBA challenges are kept secure.

As to claim 7, the system of Venkatasamy and Dotan as applied to claim 4 above teaches authentication, specifically Venkatasamy does not expressly teach a method of claim 4, further comprising: selecting a training data set representing a first perspective; and training the machine learning model in accordance with the training data set to bias the machine learning model with the first perspective.
In this instance the examiner notes the teachings of prior art reference Dotan. 
With regards to applicant’s claim limitation element of, “selecting a training data set representing a first perspective”, Dotan teaches in col. 7 lines 30-45 the following: “. At least one of the KBA questions is a pilot question who corresponding answer 104 is configured to be analyzed by question server 18. Based on answer 104, question server 18 derives new KBA questions 102 according to a procedure described above. Sometime later, when person 100 requests authentication again, KBA system 92 sends person 100 KBA questions 102 which need to be answered correctly for a successful authentication.”.
With regards to applicant’s claim limitation element of, “and training the machine learning model in accordance with the training data set to bias the machine learning model with the first perspective”, Dotan teaches in col. 7 lines 30-45 the following: “. At least one of the KBA questions is a pilot question who corresponding answer 104 is configured to be analyzed by question server 18. Based on answer 104, question server 18 derives new KBA questions 102 according to a procedure described above. Sometime later, when person 100 requests authentication again, KBA system 92 sends person 100 KBA questions 102 which need to be answered correctly for a successful authentication.”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Venkatasamy with the teachings of Dotan by having Venkatasamy’s KBA generation capability comprise a more comprehension automated KBA generation process. One would have been motivated to do so to provide a simple and effective means to handle authentication, wherein the automated KBA generation process helps to ensure secure challenges and makes it easier to ensure that answers to KBA challenges are kept secure.

As to claim 8, the system of Venkatasamy and Dotan as applied to claim 4 above teaches authentication, specifically Venkatasamy expressly teaches generating KBA based on media content (see col. 21 lines 50-60 “For example, the input may be compared to the answer(s) stored in association with the media content registered by the user for KBA.” ), however Venkatasamy does not teach a method of claim 4, further comprising: selecting a training data set comprising a plurality of media contents of a plurality of known sources; and training the machine learning model in accordance with the training data set to attribute additional media contents to respective sources of the plurality of known sources.
In this instance the examiner notes the teachings of prior art reference Dotan. 
With regards to applicant’s claim limitation element of, “selecting a training data set comprising a plurality of media contents of a plurality of known sources”, Dotan teaches in his Abstract the following: “automatically producing a set of KBA questions using values of attributes associated with correctly answered questions. A KBA question server obtains such attribute values from a prior set of pilot questions taken from users who were successfully authenticated. Examples of attributes include a source of facts in a question, placement of facts in a question, and question structure..”.
With regards to applicant’s claim limitation element of, “and training the machine learning model in accordance with the training data set to attribute additional media contents to respective sources of the plurality of known sources”, Dotan illustrates in figure 3, figure element 70 machine learning engine.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Venkatasamy with the teachings of Dotan by having Venkatasamy’s KBA generation capability comprise a more comprehension automated KBA generation process. One would have been motivated to do so to provide a simple and effective means to handle authentication, wherein the automated KBA generation process helps to ensure secure challenges and makes it easier to ensure that answers to KBA challenges are kept secure.

As to claim 9, the system of Venkatasamy and Dotan as applied to claim 8 above teaches authentication, specifically Venkatasamy teaches a method of claim 8, wherein the challenge query comprise a query as to a source of at least one component of the media content (i.e., …teaches in col. 19 lines 20-35 the following: “The graphical interface may enable a user to provide distinct media content and information identifying the media content such as questions and answers. By providing information identifying the media content, such as questions about the media content, security may be improved as it may be difficult for unauthorized users to learn of the answers to questions. At step 355, client device 302 may send the media content including information to access management system 140 for storage in association with an account for a user for authentication of the user.”).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN F WRIGHT/Examiner, Art Unit 2497